Citation Nr: 0516956	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-34 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hypertension.

2.  Entitlement to service connection for coronary artery 
disease as secondary to service-connected hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The appellant served on active duty from December 1982 to 
August 1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) that granted service 
connection for hypertension and assigned a noncompensable 
evaluation; and denied service connection for coronary artery 
disease.  

In May 2003, the appellant executed a power of attorney in 
favor of the Veterans of Foreign Wars, terminating the prior 
VA Form 21-22.


FINDINGS OF FACT

1.  Competent clinical evidence of record establishes that 
the veteran has a history of diastolic readings 
predominantly 100 or more, and requires the continuous use 
of medication for control of his hypertension, currently 
manifested by diastolic readings predominantly less than 100 
mm/HG and systolic readings predominantly less than 160 
mm/HG.

2.  The competent clinical evidence of record fails to 
establish that the appellant's coronary artery disease was 
incurred or made worse by his active military service, or 
his service-connected hypertension. 




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating for 
hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, DC 7101 (2004).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor proximately due to, or aggravated by, 
his service-connected hypertension.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; Quartuccio v. Principi, 
16 Vet. App. 183 (2002),

Duty to Notify

VA letter issued in November 2002 apprised the appellant of 
the information and evidence necessary to substantiate his 
claims for service connection for hypertension and heart 
disease.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (2004).  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance 
with 38 U.S.C.A. § 5103 required that the VCAA notice 
requirement be accomplished prior to an initial unfavorable 
determination by the agency of original jurisdiction.  See 
Pelegrini v. Principi, 18 Vet. App.112 (2004) (Pelegrini 
II).  Here, the veteran's claims were initially adjudicated 
in May 2003 and the VCAA notice letter was issued in 
November 2002.  Therefore, there has been no Pelegrini II 
violation with regard to the timing of the VCAA notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence in his possession that pertained to his 
claims in the November 2002 letter.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Since this has been 
accomplished, the Board finds that all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  In the present case, as outlined above, 
adequate VCAA notice was provided as to the issue of 
entitlement to service connection for hypertension, from 
which notice of disagreement raised as to the initial rating 
assigned.  As such, the exclusion from the VCAA notice 
requirement, contemplated in VAOPGCPREC 08-2003, is 
applicable in this case relative to the issue of entitlement 
to a compensable initial rating for hypertension.

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post service private 
and VA medical records.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

I.  Factual background

Service medical records demonstrate elevated blood pressure 
readings on multiple occasions, and that the reported 
diagnoses included hypertension, essential versus secondary, 
in May and July 1983, and essential hypertension in December 
1983 and June 1984.  On hospitalization in October and 
November 1984, it was noted as medical history that the 
veteran's hypertension was felt to be largely stress related.  
The discharge diagnoses included labile essential 
hypertension, seemingly stress-related to a large degree.  An 
electrocardiograph in May 1983 revealed normal sinus rhythm 
with sinus arrhythmia.  A chest X-ray in May 1983 revealed no 
significant abnormality.  A chest X-ray in March 1984 
revealed the heart size was normal, and that there were no 
plain film changes seen which would be associated with 
coarctation of the aorta.  The impression was normal chest 
examination.  On examination for separation from service in 
June 1987, a chest X-ray examination was negative.

On VA general medical examination in January 1998, physical 
examination of the cardiovascular system revealed the heart 
was not enlarged.  He had normal heart rate and rhythm, with 
no murmur.  The peripheral arterial pulsations were normal.  
A chest X-ray revealed no significant abnormality of the 
heart.

In relevant part, service medical records show that the 
appellant had uncontrolled hypertension during 1983 and 1984.  
The reported blood pressure readings during this period 
included sitting diastolic pressures of 100 or more.  
Medication for hypertension was initiated in May 1983.  
Clinical entries thereafter note the veteran had borderline 
control or uncontrolled hypertension.  On hospitalization in 
October and November 1984, it was noted that the veteran had 
been treated with a variety of medications for his 
hypertension, but had had suboptimal response secondary to 
being poorly tolerated.  The veteran was maintained on 
admission medications with excellent blood pressure control.  
It was noted that diastolic blood pressures ranged averaged 
70 - 80 mm/HG, and systolic blood pressures averaged 110 - 
130 mm/HG.  On examination for separation from service in 
June 1987, the veteran's blood pressure was 124/80 mm/HG.

On VA examination in 1998, the 5 foot-11 inch veteran weighed 
212 pounds.  His blood pressure was 140/84.

Private treatment records show the appellant was hospitalized 
in May 2002 with a complaint of substernal chest pain when it 
was noted he had sustained an inferior wall myocardial 
infarction.  The veteran underwent cardiac catheterization 
and placement of a stent in th4e left circumflex.  His blood 
pressure was 159/106 in the emergency room.  Physical 
examination revealed his blood pressure was 130/70.  Cardiac 
catheterization showed the left anterior descending artery 
(LAD) was 60 to 70 percent narrowed, the left circumflex 
artery was totally occluded, and the right coronary artery 
was narrowed 60 percent in the mid-vessel.  Repeat cardiac 
catheterization in August 2002 showed mild plaque disease.  
The impressions included dominant right coronary artery with 
significant two vessel coronary disease involving LAD and 
circumflex, in-stent restenosis, normal left ventricular 
systolic function, and normal left ventricular end-diastolic 
pressure.  In August 2002, he also underwent coronary artery 
bypass graft  (CABG) times 4 with complications.  His blood 
pressure was 118/70 on average following procedure.  He was 
discharged in August 2002 in stable condition on an American 
Heart Association diet.  His medications included Amiodarone, 
Cardizem, Zestril, and aspirin.  Other records indicate 
family history positive for premature coronary artery 
disease.  He was diagnosed with hyperlipidemia and treated 
for it.  

The report of the January 2003 VA heart examination notes as 
medical history that the appellant was diagnosed with 
hypertension in 1983 while in the military and was treated 
with various medications as shown in the service medical 
records.  It was further noted that the veteran suffered a 
myocardial infarction in April 2002, and that he medicated 
with aspirin, fluoxetine, metoprolol, simvastatin, and 
lisinopril.  The veteran denied shortness of breath, chest 
pain, dizziness, or palpitations.  On physical examination, 
blood pressure sitting was 130/84, standing 110/70, and lying 
120/70.  There was no edema of the lower extremities.  The 
electrocardiogram showed normal sinus rhythm and old inferior 
wall myocardial infarction.  The diagnoses were coronary 
artery disease, status post CABG in August 15, 2002; 
myocardial infarction in May 2002; hypertension and normal 
lipid profile.  It was also noted that he had coronary artery 
disease.  A January 2003 x-ray report shows no acute 
cardiopulmonary disease noted.  The examiner opined that the 
coronary artery disease, occlusive, was not as likely as not 
secondary to hypertension.  The appellant did not report for 
the stress test nor did he call to reschedule.  

In June 2003, the appellant submitted 25 pages of material in 
support of his claim, relating to the Part 4 Rating Schedule, 
congestive heart failure and hypertension.  Some of the 
material came from the Internet.  

A June 2003 statement from Dr. D.T.D., the appellant's family 
practitioner, opined that it was well documented that 
cardiovascular complications of hypertension include coronary 
artery disease, stroke, congestive heart failure, arterial 
aneurysm, and end stage renal disease.  

A June 2003 statement from Dr. M.G.I., the appellant's 
private cardiologist, opined that the appellant's main risk 
factor for coronary artery disease was early hypertension 
that was diagnosed in his 20's along with his family history 
of coronary artery disease.  The physician opined that 
definitely the appellant should be treated very aggressively 
for hypertension and if uncontrolled, hypertension will lead 
to progression of his coronary artery disease.  

Transcript of the July 2003 personal hearing at the Cleveland 
RO reveals that the most recent blood pressure reading was 
taken at the Ann Arbor VA; it was 132/78.  (Transcript, (T), 
2003, at 1.)  However, just prior to heart surgery his blood 
pressure was 185/152.  (T. at 2.)  He reported that he 
complained of chest pains and had a heart attack later.  Id.  
He has medicated since May 2003 with Metoprolol for 
hypertension.  Id.  He also has taken medications for 
congestive heart failure, blood thinners, aspirin for angina, 
and diuretics.  Id.  His stent has collapsed.  Id.  He had a 
quadruple bypass 3 months after enduring heart failure.  Id.  
Dr. I., private heart surgeon in Toledo, made a correlation 
between coronary artery disease and hypertension.  Id.  

In March 2005, the appellant provided testimony before the 
undersigned Veterans Law Judge at a videoconference hearing.  
The transcript of the March 2005 personal hearing reveals 
that the appellant is seen every six months in the Toledo 
Medical Clinic.  (T. 2005, at 3.)  His blood pressure was 
130/74.  He reported he medicates with fluoxetine twice a 
day.  (T. at 3.)  He has occasional angina.  (T. at 4.)  He 
noted he had undergone a quadruple bypass after the heart 
attack.  (T. at 5.)  He noted he was on a strict diet and 
sees a nutritionist at the Toledo VA.  (T. at 6.)  

II.  Applicable Laws and Regulations

A.  Disability evaluations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hypertension, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The appellant was scheduled for a stress test as part of the 
January 2003 VA cardiology examination.  The appellant did 
not report nor did he reschedule the appointment.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (The duty to assist 
the veteran is not a one-way street, and the veteran has 
failed to cooperate to some extent in the development of his 
rating claim.  Olsen v. Principi, 3 Vet. App. 480 (1992).  As 
the present claim essentially arises out of an initial claim 
for compensation, however, the Board proceeds to review and 
decide the claim based on the evidence that is of record 
consistent with 38 C.F.R. § 3.655 (2004).

The veteran's hypertension is evaluated under Diagnostic 
Code 7101.  Under this code, a 10 percent rating is 
warranted when the disability is manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  

A 20 percent rating requires that the evidence show that the 
diastolic pressure is predominantly 110 or more, or that 
systolic pressure is predominantly 200 or more.  

A 40 percent rating is warranted when the diastolic pressure 
is predominantly 120 or more, and a 60 percent rating 
requires diastolic pressure predominantly 130 or more.  

Analysis

The Board notes that the veteran's hypertension is currently 
well controlled on medication, and that the highest blood 
pressure reading reported during the rating period on appeal 
was 159/106 on May 1, 2002.  However, this was a one-time 
reading taken when the veteran was seen in an emergency room 
for a complaint of chest pain, following a myocardial 
infarction.  The competent clinical evidence of record does 
not demonstrate, for the rating period on appeal, diastolic 
readings predominantly 100 or more, or systolic readings 
predominantly 160 or more.  Significantly, however, the 
record, when reviewed as a whole, demonstrates that the 
veteran had a history of diastolic readings of 100 or more 
in service in 1983 and 1984, and currently requires 
continuous use of medication to control his hypertension.  
These findings are consistent with the criteria for a 10 
percent evaluation under Diagnostic Code 7101.  Because 
there is no evidence of diastolic readings predominantly 110 
or more, or systolic readings predominantly 200 or more, 
there is no basis for assignment of a higher evaluation.  

The Board has considered whether any other diagnostic Code is 
appropriate for rating the disability at issue that would 
afford a higher rating.  In this regard, it is significant to 
note that an analogous rating is to be utilized when a 
disability at issue is unlisted.  38 C.F.R. § 4.20 (2004).  
Here, the rating schedule lists hypertensive vascular 
disease, to include hypertension, in the rating schedule 
contained at 38 C.F.R. Part 4.  Further, inasmuch as the 
veteran is not service-connected for heart disease, the 
diagnostic codes applicable for rating hypertensive heart 
disease, to include congestive heart failure, coronary bypass 
surgery or cardiomyopathy, do not provide rating criteria 
which more closely approximate the disability at issue.  38 
C.F.R. § 4.104, Diagnostic Codes 7007, 7017, 7020 (2004).

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the 
appellant's hypertension so as to warrant assignment of an 
increased rating on an extra-schedular basis.  In this 
regard, the Board notes that there is no showing that the 
disability has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence these factors, the Board finds that the 
criteria for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the evidence 
supports the grant of a 10 percent initial rating for 
hypertension, and no more.

B.  Service connection

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303.  To establish service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service 
(or in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disorder and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

The Board notes that the service medical records are 
negative for complaints or findings of coronary artery 
disease.  Indeed, coronary artery disease was initially 
demonstrated in May 2002 on hospitalization for a myocardial 
infarction.  In the absence of continuity of symptomatology, 
this is too remote from service to be reasonably related to 
service.  Further, there exists no competent clinical 
opinion relating the coronary artery disease to service.

Further, the competent clinical evidence of record fails to 
establish that the coronary artery disease is proximately 
due to, or aggravated by, his service-connected 
hypertension.  Indeed, on VA examination in January 2003, 
the examiner specifically opined that the coronary artery 
disease was not secondary to hypertension.  This opinion was 
based on review of the veteran's complete medical history, 
as contained in the claims folder, as well as examination of 
the veteran.  As such, it is afforded significant probative 
value.

The credibility and weight to be attached to medical opinions 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  The weight placed on a 
medical professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Id.  

Statements of record from a private physician suggests that 
there may be a relationship between the veteran's coronary 
artery disease and hypertension, based on the early onset of 
hypertension in service, his family predisposition, and that 
if the hypertension is left uncontrolled it will lead to 
progression in coronary artery disease.  A June 2003 opinion 
from a private cardiologist, Dr. M.G.I., states that the 
veteran's main risk factor for coronary artery disease was 
his early hypertension that was diagnosed in his 20's along 
with his family history of coronary artery disease.  The 
cardiologist added that if uncontrolled, the hypertension 
would lead to progression of his coronary artery disease.  
In addition, in the June 2003 statement, the veteran's 
family physician indicated that he had treated the veteran 
since 1994.  However, the Board finds that this statement is 
based on a study, and not clinical findings specific to the 
veteran.  Further, the veteran's hypertension was shown to 
be controlled as early as on examination for separation from 
service in June 1987, as confirmed on VA examination in 
January 1998.  Moreover, the private physician noted 
knowledge of a clinical treatment history of the veteran 
only since 1994.  In view of the foregoing, the Board finds 
that the private physician's opinion is of lesser probative 
value than the January 2003 VA examiner's opinion based on a 
review of the veteran's entire clinical history as well as 
current examination.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for coronary artery disease, to include as 
secondary to service-connected hypertension.




ORDER

A 10 percent initial evaluation for hypertension is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Service connection for coronary artery disease, to include as 
secondary to service-connected hypertension, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


